Citation Nr: 1131865	
Decision Date: 08/30/11    Archive Date: 09/07/11

DOCKET NO.  09-46 676A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUE

1.  Whether new and material evidence has been received to reopen a claim of service connection for sickle cell disease.

2.  Entitlement to service connection for sickle cell disease.


REPRESENTATION

Appellant represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

D.S. Lee, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1987 to March 1991.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a December 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois, which declined to reopen the Veteran's claim of service connection for sickle cell disease.

The Veteran testified at a Travel Board hearing held in April 2011 at the Chicago RO.  At the Veteran's request, the evidentiary record was held open for an additional 60 days from the date of the hearing.  VA did not receive any additional evidence during the extended period.

For the reasons discussed more fully below, the Board finds that new and material evidence has been received and reopens the Veteran's claim of service connection for sickle cell disease.

The issue of entitlement to service connection for sickle cell disease is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A March 2004 rating decision declined to reopen the Veteran's claim of service connection for sickle cell disease; notice of that decision was mailed to the Veteran on March 23, 2004; and the Veteran did not subsequently perfect an appeal of that decision.

2.  The Board received the Veteran's current request to reopen her claim of service connection for sickle cell disease in May 2008.

3.  The evidence associated with the claims file since the RO's March 2004 rating decision, when considered with the evidence previously of record, bears directly and substantially upon the questions of service connectability of sickle cell trait, as a congenital or developmental defect, and to the issue of whether sickle cell trait was aggravated during active duty service by a disease or injury superimposed upon it during service.


CONCLUSION OF LAW

The additional evidence associated with the claims file since the RO's March 2004 rating decision that declined to reopen service connection for sickle cell disease is new and material, and service connection for sickle cell disease is reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R. § 3.156(a) (2001); 38 C.F.R. § 3.156(a) (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

Insofar as the Veteran's request to reopen her claim of service connection for sickle cell disease, the Board has considered whether VA has fulfilled its notification and assistance requirements under 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126, 38 C.F.R. § 3.159, and Kent v. Nicholson, 20 Vet. App. 1 (2006).  Given the favorable action with regard to that issue taken below, however, no further notification or assistance in developing the facts pertinent to this limited matter is required at this time.  Indeed, any such action would result only in delay.


II.  New and Material Evidence

The Veteran's initial claim of service connection for sickle cell disease was filed in February 1996 and denied in a rating decision mailed to the Veteran in July 2003.  In that rating decision, the RO determined that the Veteran's service treatment records indicated a diagnosis of "sickle cell trait."  It held that sickle cell trait is a congenital or developmental defect which is not subject to service connection, and further, determined that the evidence of record at that time did not show that sickle cell trait was aggravated during service.  Hence, the Veteran's claim was denied.  That decision was not appealed by the Veteran and became final under 38 U.S.C.A. § 7105(c).

Since that time, the Veteran has filed multiple requests to reopen her claim of service connection for sickle cell disease.  The most recent claim, prior to the claim at issue in this appeal, was filed in October 2003 and denied in a March 2004 rating decision.  In the March 2004 rating decision, the RO determined that new evidence received in support of the October 2003 request to reopen did not relate to the previously unestablished issues of service connectability of sickle cell trait, as a congenital or developmental defect, or to the issue of whether sickle cell trait was aggravated during active duty service.  Accordingly, the Veteran's October 2003 request to reopen her service connection claim was denied.  The Veteran did not appeal the March 2004 rating decision, and hence, that decision also became final pursuant to 38 U.S.C.A. § 7105(c).

In May 2008, VA received a renewed request to reopen the Veteran's claim of service connection for sickle cell disease.  Generally, a final rating decision or Board decision may not be reopened and allowed, and a claim based on the same factual analysis may not be considered.  38 U.S.C.A. §§ 7104, 7105.  Under 38 U.S.C.A. § 5108, however, "[i]f new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."

Under 38 C.F.R. § 3.156(a), "new and material evidence" means evidence not previously submitted to agency decisionmakers which, by itself or in connection with evidence previously included in the record, "relates to an unestablished fact necessary to substantiate the claim."  Such evidence must also "raise a reasonable possibility of substantiating the claim."

For the purpose of establishing whether new and material evidence has been submitted, the credibility of the evidence, although not its weight, is to be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Since the issuance of the RO's March 2004 rating decision, VA has received various radiological reports from May and July of 2007; private treatment records which pertain to treatment from Dr. W.P. in October 2007; an April 2008 letter from her social worker, Ms. S.E.K.; and a November 2008 letter from her VA physician, Dr. R.E.M.  The Veteran also testified at an April 2011 Travel Board hearing, and a transcript of those proceedings has also been associated with the record.  A review of these records, performed in conjunction with a review of other evidence previously of record, indicates that the newly submitted evidence does relate to the issues on which the RO's previous denials were based.

In this regard, private treatment records from Dr. W.P. show that the Veteran has experienced avascular necrosis of multiple joints, which Dr. W.P. relates to the Veteran's sickle cell disease.  In an October 2007 note, Dr. W.P. opines that there is "a likely link" between the Veteran's sickle cell disease and hemoglobin counts taken during the Veteran's active duty service.  A November 2008 letter from the Veteran's VA physician, Dr. R.E.M., expresses the opinion that the Veteran did in fact manifest hemoglobin SC disease, a form of sickle cell disease, during her active duty service and that this illness was shown on in-service blood tests. 

Indeed, the service treatment records include a March 1987 blood test which indicated an abnormal hemoglobin count.  Apparently in the absence of any previous history of a sickle cell crisis or other associated symptoms, the Veteran was diagnosed with sickle cell trait at that time.  Subsequent service treatment records show that the Veteran was treated during service for various complaints, including chronic back pain and chest pain, endometritis, intermittent fevers accompanied by dryness of the mouth, gynecological problems, and fatigue.  A February 1991 dental health questionnaire reflects a reported history of dizziness, fainting spells, and painful joints.  Reported symptoms at that time included ongoing swollen or painful joints, dizziness and fainting spells, shortness of breath, chest pain, high blood pressure, leg cramps, recurring back pain, and a "trick" or locked knee.  Interestingly, the Veteran reported at her separation examination that her sickle cell has "become active" and that she was told that her leg cramps were related to her sickle cell condition.

Overall, the current evidentiary record appears to raise the possibility that her sickle cell trait developed into a sickle cell disease during the course of her active duty service.  Additionally, the similarity between the manifestations of sickle cell disease for which the Veteran is currently treating and the symptoms for which the Veteran treated during her active duty service appears to raise the possibility that her current manifestations, which include avascular necrosis, are related to the Veteran's in-service symptoms which in turn may be shown to be superimposed illness.
 
Based upon the foregoing, the Board finds that the evidence received since the RO's March 2004 rating decision relates to the previously unestablished issues of whether the Veteran's sickle cell trait developed into sickle cell disease during service, and, whether the Veteran's sickle cell disease was aggravated by her active duty service.    As these records also raise the reasonable possibility of substantiating the Veteran's claim, the Board finds that new and material evidence has been received.

Accordingly, the Veteran's claim for service connection for sickle cell disease is reopened.  This claim will next be addressed by the Board on a de novo basis, an action that will not prejudice the Veteran in light of the ultimate outcome.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).


ORDER

New and material evidence has been received, and the Veteran's claim for service connection for sickle cell disease is reopened.
REMAND

In order to prevail on the issue of service connection, there generally must be:  (1) medical evidence of a current disability; (2) medical evidence, or, in certain circumstances, lay evidence, of in-service occurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between an in-service injury or disease and the current disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see also Caluza v. Brown, 7 Vet. App. 498 (1995).  See also Hickson v. West, 12 Vet. App. 247, 253 (1999); see also Pond v. West, 12 Vet App. 341, 346 (1999).  

When no pre-existing disorder is noted upon entry into service, the Veteran is presumed to have been in sound condition upon entry and the presumption of soundness arises.  38 U.S.C.A. § 1111.  The U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed. Cir. 2004), summarized the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability and found that, when no pre-existing condition is noted upon entry into service, the veteran is presumed to have been sound upon entry and the burden then falls on the government to rebut the presumption of soundness.  The Federal Circuit held that the correct standard for rebutting the presumption of soundness under 38 U.S.C.A. § 1111 requires that VA show by clear and unmistakable evidence that (1) the veteran's disability existed prior to service and (2) that the preexisting disability was not aggravated during service.  In May 2005, 38 C.F.R. § 3.304 was amended to reflect the Federal Circuit's analysis in Wagner.  Consequently, if a disability was not noted at the time of entry into service and VA fails to establish by clear and unmistakable evidence either that the disability existed prior to service or that it was not aggravated by service, the presumption of sound condition will govern and the disability will be considered to have been incurred in service if all other requirements for service connection are established.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The claimant is not required to show that the disease or injury increased in severity during service before VA's duty under the second prong of this rebuttal standard attaches.  Id.  The Board is bound to follow the precedent opinions of the General Counsel.  38 U.S.C.A. § 7104(c).  The burden to show no aggravation of a pre-existing disease or disorder during service is an onerous one that lies with the government.  See Cotant v. Principi, 17 Vet. App. 116, 131 (2003); Kinnaman v. Principi, 4 Vet. App. 20, 27 (1993).

In addition, congenital and developmental defects are not disabilities within the meaning of applicable regulations providing for payment of VA disability compensation benefits.  38 C.F.R. §§ 3.303, 4.9 (2009).  Therefore, such disorders require more than an increase in severity during service in order to warrant a grant of service connection.  The evidence must show that the congenital or developmental defect was subject to a superimposed disease or injury during military service that resulted in increased disability.  VAOPGCPREC 82- 90 (July 18, 1990), published at 56 Fed. Reg. 45,711 (1990) (a reissue of General Counsel opinion 01-85 (March 5, 1985).

The VA General Counsel has explained that there is a distinction under the law between a congenital or developmental "disease" and a congenital "defect" for service connection purposes.  In this regard, it is noted that congenital diseases may be service connected if the evidence as a whole shows aggravation during service within the meaning of VA regulations.  A congenital or developmental defect, on the other hand, because of 38 C.F.R. § 3.303(c), is not service connectable in its own right, although service connection may be granted for additional disability due to disease or injury superimposed upon such defect during service.  VAOPGCPREC 82-90.

In this case, neither sickle cell trait nor sickle cell disease were noted in the Veteran's May 1986 enlistment examination report.  Under the circumstances, the presumption of soundness applies in this case, and VA must show by clear and unmistakable evidence that (1) the Veteran's disability existed prior to service, and (2) that the preexisting disability was not aggravated during service.

As discussed above, the Veteran's service treatment records reflect that sickle cell trait was discovered in March 1987.  Although the service treatment records after March 1987 do not reflect an express diagnosis of sickle cell disease, the Veteran's February 1991 separation examination reflects that the Veteran reported that her sickle cell condition had "become active" and that she had been told that symptoms such as cramping in her legs were attributable to her sickle cell condition.  Indeed, service treatment records between March 1987 and February 1991 reflect treatment for a multitude of complaints which include chronic back pain and chest pain, endometritis, intermittent fevers accompanied by dryness of the mouth, gynecological problems, miscarriage, fatigue, dizziness, fainting spells, shortness of breath, high or low blood pressure, leg cramps, and painful joints.  In the absence of specific diagnoses and etiology opinions concerning these symptoms, it is unclear as to whether those symptoms were manifestations of the Veteran's sickle cell conditions "becoming active."

Post-service treatment records indicate that the Veteran has been treating for avascular necrosis of multiple joints, which have been attributed by her private and VA physicians to sickle cell disease.  Opinions provided in October 2007 and November 2008 express that the Veteran did incur hemoglobin SC disease, reportedly a form of sickle cell disease, during her active duty service.  In support of these opinions, the Veteran's private and VA physicians point to in-service blood tests which showed abnormal hemoglobin levels.  In his November 2008 letter, the Veteran's VA physician appears to suggest that the Veteran's sickle cell disease was manifested by additional disability due to disease or injury superimposed upon a congenital defect during service, as he states, "[t]he clinical course of the sickle hemoglobinopathies varies greatly among those with them, and [the Veteran's] clinical course; the development of bone pain...avascular necrosis, increased complications of pregnancy, are classic findings of her disease, which was diagnosed while on active duty."

Although the Board notes that the Veteran was afforded a VA examination in January 2004 to determine the nature and etiology of her sickle cell condition, the examination report conclusively states that the Veteran's diagnosed sickle cell C disease was not aggravated by service.  No explanation or rationale is provided in support of the examiner's conclusion, nor is there any discussion of the Veteran's in-service symptoms and complaints.  Moreover, the Board notes that this opinion was provided without the benefit of the Veteran's complete private and VA treatment records, claim submissions, and hearing testimony transcript, which have been associated with the claims file since that time.

In view of the foregoing, the Veteran should be afforded a new VA examination with a hematologist to determine whether the evidence shows, by clear and unmistakable evidence (i.e., is undebatable), that the Veteran's sickle cell disease:  (1) did not exist prior to her active duty service, and (2) was not aggravated by additional disability due to disease or injury superimposed upon a congenital defect during service.  38 C.F.R. § 3.159(c)(4).

The Board also notes that no documented efforts have been made to obtain the Veteran's complete private treatment records from Dr. W.P. or the Veteran's VA treatment records.  Additionally, a June 2008 letter from the Veteran's social worker, Ms. S.E.K. states that the Veteran has been followed for management and treatment of her sickle cell disease by Dr. S.S. at the University of Illinois Sickle Cell Center.  No documented efforts have been made to obtain those records.  Efforts to obtain these records should be made and any responsive records received by VA should be associated with the claims file prior to the Veteran's VA examination.  38 C.F.R. § 3.159(c)(1) and (2).

Additionally, documentation in the claims file shows that the Veteran has received disability benefits from the Social Security Adminstration.  Such records pertain to treatment of the Veteran's sickle cell disease and avascular necrosis, and as such, are likely to be relevant to the issue of the nature and etiology of the Veteran's sickle cell disease.  Accordingly, efforts should be made to obtain the Veteran's social security disability records, and, such records should also be associated with the claims file prior to the Veteran's VA examination.  38 C.F.R. § 3.159(c)(2) ); see also Baker v. West, 11 Vet. App. 163, 139 (1998) (VA's duty to assist includes obtaining SSA records when the veteran reports receiving SSA disability benefits, as such records may contain relevant evidence).

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding her claim of entitlement to service connection for sickle cell disease.  This letter must also inform the Veteran about the information and evidence that is necessary to substantiate her service connection claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.  The letter must also advise the Veteran that VA is undertaking efforts to obtain additional VA and private treatment records which pertain to treatment for her sickle cell disease and to schedule the Veteran for a VA examination with a hematologist to determine whether her sickle cell disease was aggravated during service by additional disability due to a disease or injury superimposed upon a congenital defect.  

The Veteran should be provided a VA 21-4142 release and be requested to identify the name(s) and current address(es) of Dr. W.P. of Wellgroup, Dr. S.S. of the University of Illinois Sickle Cell Center, and any other private and/or VA medical providers who have rendered treatment for her sickle cell disease and/or avascular necrosis.

2.  Then, the RO should contact Dr. W.P. of Wellgroup, the University of Illinois Sickle Cell Center, VA medical center in Chicago, Illinois, and any other private and/or VA medical facilities identified by the Veteran and obtain the Veteran's treatment records.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records yields negative results, documentation to that effect should be incorporated in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for review.

3.  SSA should be contacted, and all records associated with the Veteran's application for and/or grant or denial of SSA disability benefits should be obtained.  All records obtained pursuant to this request must be included in the Veteran's claims file.  If the search for such records has negative results, documentation to that effect should be included in the claims file.  The Veteran and his representative are to be notified of unsuccessful efforts in this regard, in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

4.  After the development actions described above have been performed, the Veteran should be afforded a VA examination, with a hematologist, to determine the nature and etiology of her sickle cell disease.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner is requested to review the entire claims file in conjunction with the examination.  

All tests and studies deemed necessary by the examiner should be performed.  Based on a review of the claims file (to include the Veteran's service treatment records, claims submissions, post-service VA and private treatment records, and Travel Board hearing transcript), the medical history reported by the Veteran at her examination, and clinical findings from the examination, the VA examiner is requested to offer opinions as to:

(a)  whether "sickle cell trait" and "sickle cell disease" may be distinguished as a "congenital or developmental defect" and a "congenital or developmental disease" respectively.  As part of the examiner's discussion in this regard, the examiner should provide an explanation as to the medical difference between "sickle cell trait" and "sickle cell disease"; and

(b) whether it is shown, by clear and unmistakable evidence (i.e., is undebatable) that the Veteran's sickle cell disease did exist prior to her active duty service; and

(b) whether it is shown, by clear and unmistakable evidence (i.e., is undebatable) that the Veteran's sickle cell disease, to include hemoglobin SC disease, was not aggravated by superimposed disease(s) or disability(ies) during service which aggravated the Veteran's sickle cell disease.

A complete rationale should be given for all opinions and conclusions.  Such rationale must include a discussion of all relevant evidence in the claims file, relevant findings on examination and from the Veteran's provided medical history, and applicable medical principles.  All findings, conclusions, and detailed supporting rationale should be expressed in a typewritten report.
5.  After completion of the above development, the Veteran's claim of entitlement to service connection for sickle cell disease should be readjudicated.  If the determination remains adverse to the Veteran, she and her representative should be furnished with a Supplemental Statement of the Case and given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



______________________________________________
MICHAEL A. PAPPAS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


